DETAILED ACTION
This communication is in response to the amendment/remarks filed 17 March 2022.
Claims 1, 5, 8, 14, and 18 have been amended.
Claims 2 and 9 have been canceled.
Claims 1, 3-8, and 10-20 are currently pending.  
Claims 1, 3-8, and 10-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Regarding 35 USC § 101, Applicant argues that “Applicant's claimed technology enables the use of audio transmissions to detect users' mobile devices at drive-through locations and to communicate with the mobile devices to identify the users and receive offer information to be redeemed by the users. These techniques enable technical benefits. Namely, users do not need to communicatively pair with other devices to communicate directly with them, as is typical of RF transmission systems. Furthermore, mobile devices are able to communicate directly with computing devices located in drive-through locations rather than indirectly via the internet and centralized servers.” These are all benefits provided by Lisnr. The technology behind Lisnr is incorporated into the present specification and its uses are described in the Brownfield article utilized in the prior art rejections below. Additional information on Lisnr was provided in the form of non-patent literature previously included by Examiner in the Non-Final Rejection (12/17/2021). These sources, taken together, indicate that the technology or improvement to existing technology was commonplace at the time of filing.
Regarding 35 USC § 103, Applicant argues that “Pugh makes clear that the main server 12 is physically separate from the brick and mortar stores at which a user may pick up an order. Pugh at [0047]. Given the limited transmission range for audio transmissions, one skilled in the art would understand that it is not possible to use an audio transmission to transmit data to the main server, even after consulting Brownfield.” Examiner has included additional paragraphs from Pugh in the rejections below wherein Pugh indicates that the functions of the main server need not be performed at a location remote from the drive-through. Indeed, all functions described in Pugh may be performed by the components described as being located in the drive-through. See the rejections below for the full explanation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The claims recite the concept of receiving information from a customer at a drive-through relating to a fulfillment request/order, determining if the provided information is valid, and notifying the customer if the information is determined valid. This concept falls into the certain methods of organizing human activity grouping including commercial interactions and managing interactions between people.
The dependent claims further define the above concept without taking the claims out of the abstract idea grouping. For example, the dependent claims further define the type of information provided (i.e., a coupon or promotion), further define how the identifier is determined valid (i.e., comparison to known information in a database), further define where the customer is located (i.e., in a vehicle), further define how the customer is detected (i.e., using a beacon), and further define that confirmation of a valid identifier is also provided to a user within the entity.
Mere recitation of generic computer components does not take the claims out of the certain methods of organizing human activity grouping.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a computing device and a mobile device executing an application (claim 1), a beacon (claims 2, 9, and 15), a database (claims 3, 10, and 16), a memory, processor, and mobile device executing an application (claim 8), and a non-transitory computer readable medium with instructions executable by a computing device and a mobile device executing an application (claim 14) and includes no more than mere instructions to apply the exception using a generic computer component. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As indicated in U.S.2019/0172123 (“Pugh”) at [0060] and [0220], positional identification devices (PIDs) such as beacons are conventional and well known in the art.
Additionally, the audio transmitted in the claims, broadly interpreted, could simply be a user vocally indicating the provided information.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0172123 (“Pugh”) in view of Brownfield, Andy. “How to Build a Sound Business.” Cincinnati Business Courier, 26 July 2019 (“Brownfield”).

Regarding Claims 1, 8, and 14, Pugh teaches A system comprising: a memory; and a processor; non-transitory computer readable medium encoded with instructions executable by a computing device; and a method comprising: 
receiving, at a computing device located at a drive-through location corresponding to an entity, a first transmission transmitted by a mobile device and containing a beacon signal corresponding to the mobile device (See “In still another aspect, a system for identifying customers with ordered items at a retail enterprise may comprise at least one wireless signal broadcasting devices located at or near a curb-side, item delivery location in a drive-through“ in ¶ 0019, “Referring again to FIG. 7, the processor 300 of the customer's mobile communication device 16 (or 1010) is responsive at step 704 to detect the unique identification signals wirelessly broadcast by any in-range ones of the plurality of wireless signal broadcasting devices 281-28P and/or 424 at the time of execution of step 704. Following step 704, the process 700 advances to step 706 where the processor 300 of the customer's mobile communication device 16 is responsive to detection of wireless identification signals broadcast by any in-range wireless signal broadcasting devices 281-28P and/or 424 to wake up and activate the OI application 310 stored in the memory 304 or data storage 306 of the mobile communication device 16 (or 1010). Thereafter at step 708, the processor 300 is operable to transmit one or more wireless signals to the main server 12, e.g., to control the communication circuitry 316 in the device 16 (or 1010) to wirelessly transmit one or more signals to the main server 12 via the public network 14. The one or more wireless signals illustratively contain(s) the unique identification (UID) of each in-range wireless signal broadcasting devices 281-28P, and/or 424, and also illustratively contain(s) an identification of the customer's mobile communication device 16 (or 1010)” in ¶ 0111, “In other alternative embodiments in which the retail enterprise includes only a single brick and mortar store, the local hub servers 221-22L may be or include the main server 12 or vice versa. For purposes of the following description, any process disclosed as being controlled by the main server 12 may, in some embodiments, instead be controlled, in whole or in part, by one or more local hub servers 221-22L and vice versa, and/or may be controlled, in whole or in part, by one of the point-of-sale systems 241-24M and vice versa” in ¶ 0049, and “It will further be understood that portions of the process 700 illustrated as being executed by one processor/device or one processor/server or one processor/system may alternatively be executed by a different processor/device or processor/server or processor/system in the system 10, and/or by two or more such processors in any one or combination of such devices, servers and/or systems, some examples of which are described above” in ¶ 0107. See also Fig. 10 showing the POS systems 24, local hub server 22, and product/service department 26 located physically near the drive-through and capable of receiving audio from a device in the drive-through. Additionally, see ¶¶ 0158 and 0160 describing call-boxes located in the drive-through having traditional audio capabilities including a microphone and speaker capable of receiving audio from a device in the drive-through.);
determining, based on the beacon signal, that the mobile device is located in proximity to the drive-through location, the mobile device executing an application for fulfilling a request for items provided by the entity (See “In still another aspect, a system for identifying customers with ordered items at a retail enterprise may comprise at least one wireless signal broadcasting devices located at or near a curb-side, item delivery location in a drive-through“ in ¶ 0019 and “Referring again to FIG. 7, the processor 300 of the customer's mobile communication device 16 (or 1010) is responsive at step 704 to detect the unique identification signals wirelessly broadcast by any in-range ones of the plurality of wireless signal broadcasting devices 281-28P and/or 424 at the time of execution of step 704. Following step 704, the process 700 advances to step 706 where the processor 300 of the customer's mobile communication device 16 is responsive to detection of wireless identification signals broadcast by any in-range wireless signal broadcasting devices 281-28P and/or 424 to wake up and activate the OI application 310 stored in the memory 304 or data storage 306 of the mobile communication device 16 (or 1010). Thereafter at step 708, the processor 300 is operable to transmit one or more wireless signals to the main server 12, e.g., to control the communication circuitry 316 in the device 16 (or 1010) to wirelessly transmit one or more signals to the main server 12 via the public network 14. The one or more wireless signals illustratively contain(s) the unique identification (UID) of each in-range wireless signal broadcasting devices 281-28P, and/or 424, and also illustratively contain(s) an identification of the customer's mobile communication device 16 (or 1010)” in ¶ 0111.);
receiving, at the computing device, a second transmission containing a first identifier identifying the mobile device (See “Thereafter at step 708, the processor 300 is operable to transmit one or more wireless signals to the main server 12, e.g., to control the communication circuitry 316 in the device 16 (or 1010) to wirelessly transmit one or more signals to the main server 12 via the public network 14. The one or more wireless signals illustratively contain(s) the unique identification (UID) of each in-range wireless signal broadcasting devices 281-28P, and/or 424, and also illustratively contain(s) an identification of the customer's mobile communication device 16 (or 1010)” in ¶ 0111.) and a second identifier identifying an offer associated with the request (See “At step 708, the processor 300 is further illustratively operable to wirelessly transmit to the main server information relating to the identity of the transmitting mobile communication device 16 (or 1010) [first identifier] and/or the customer associated therewith [second identifier]” in ¶ 0122, “In some embodiments in which items ordered by customers from one or more product/service departments are associated with and tracked by the processor 50 in accordance with the EMS program described above, the customer identifier may be the EMSID [second identifier] associated therewith in the customer account data 404” in ¶ 0124, and “In some embodiments, the main server 12 illustratively hosts an enterprise member or membership services (EMS) program which includes or otherwise has access to a virtual coupon bank and a customer purchase history database containing purchase histories of one or more customers of the retail enterprise 11. As used herein, the terms “enterprise member services program,” “EMS program” and “customer membership service” are interchangeable and refer to a shopper or customer service which a retail enterprise 11 may offer to customer members in the form of one or more services such as making available to customers one or more virtual discount coupons that may be redeemable by the retail enterprise against the purchase of from the retail enterprise of various goods and/or services and/or tracking and maintaining customer purchase histories in a customer purchase history database accessible by the main server 12. In this regard, the terms “customer membership account” and “EMS account” are likewise interchangeable and refer to a mechanism by which the retail enterprise 11 may make available to customers one or more virtual discount coupons and/or by which a customer's purchase history and information about the customer can be maintained by the main server 12 in a database separately from purchase histories of and information about other customers. Further in this regard, the term “EMS identification code” or EMSID illustratively refers to at least one collection of letters, symbols and/or numbers that is different for, and therefore unique to, each customer member of the enterprise membership services program” in ¶ 0045 wherein the EMSID is considered an offer as it represents membership in an offer program.); 
determining, using the computing device, that the first identifier is valid (See “The process 800 begins at step 802 where the processor 50 is illustratively operable to search product/service department (PSD) order records stored in the database 502 or other database to access any of one or more PSD order records associated in the database 502 or other database with the customer identifier CUSTID, i.e., to locate PSD records associated with the identified customer” in ¶ 0129 and “following step 802, the processor 50 is illustratively operable at step 804 to determine whether the identified customer has any pending orders. In one embodiment, the processor 50 is illustratively operable to execute step 804 by first determining whether the identified customer has any orders that the customer has not already picked up, e.g., by checking the order status, OS, field of each accessed PSD record associated with CUSTID. If the processor 50 determines at step 804 that the customer has at least one order pending that the customer has not already picked up, e.g., if order status field, OS, of at least one record is Incomplete or Complete (but not yet picked up), this indicates that the identified customer has at least one pending order at one of the brick-and-mortar stores 261-26N of the retail enterprise 11” in ¶ 0130.); and 
when the first identifier is valid, causing, using the computing device, a first confirmation of the offer to display on the mobile device (See “Following step 820, the processor 50 is illustratively operable at step 822 to generate or retrieve from the message generation/management module 552 or other message database or more messages, e.g., Customer message 1, to be transmitted to the mobile communication device 16 of the identified customer. The message “customer message 1” illustratively includes information notifying the identified customer of a completed order that is ready for pickup at the identified product/service department 26. Upon subsequent transmission of customer message 1 to the customer's mobile communication device 16, the customer is thus notified, and perhaps reminded, upon entry into the brick-and-mortar stored of the one or more pending ordered items” in ¶ 0134, “Following step 814, the process 800 illustratively advances to step 816 where the processor 50 is illustratively operable to generate or retrieve from the message generation/management module 552 or other message database one or more messages, e.g., customer message 2, to be transmitted to the mobile communication device 16 of the identified customer. The message “customer message 2” illustratively includes information notifying the identified customer that the customer's pending order has not been completed and further illustratively includes information relating to the virtual discount coupon, VDC, generated at step 814 or includes the VDC itself. In the former case, the processor 50 may be operable as part of step 814 to transfer the generated VDC to the identified customer's clipped virtual discount coupon repository 512, in embodiments in which the identified customer has such a clipped virtual discount coupon repository 512” in ¶ 0138, and Fig. 8 wherein the identifier is determined valid at step 804.).
Pugh does not expressly teach audio signals.
However, Brownfield teaches audio signals (See “Checking out at most retailers is a multistep process: A customer scans their loyalty card or enters a phone number, then hands over any coupons and finally inserts a debit card and their PIN number or gives the cashier money. Lisnr can replace every single one of those steps with audio, broadcasting all of that information at once. And unlike competing technologies like Near-Field Communication, it can be done from feet away without having to tap a phone against anything” on page 7.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Pugh and Brownfield to utilize audio to transmit data in addition to or in place of the transmission utilized in Pugh. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 15, Pugh further teaches when the application is initially executed, detecting, using the computing device, a beacon corresponding to the mobile device (See “Referring again to FIG. 7, the processor 300 of the customer's mobile communication device 16 (or 1010) is responsive at step 704 to detect the unique identification signals wirelessly broadcast by any in-range ones of the plurality of wireless signal broadcasting devices 281-28P and/or 424 at the time of execution of step 704. Following step 704, the process 700 advances to step 706 where the processor 300 of the customer's mobile communication device 16 is responsive to detection of wireless identification signals broadcast by any in-range wireless signal broadcasting devices 281-28P and/or 424 to wake up and activate the OI application 310 stored in the memory 304 or data storage 306 of the mobile communication device 16 (or 1010). Thereafter at step 708, the processor 300 is operable to transmit one or more wireless signals to the main server 12, e.g., to control the communication circuitry 316 in the device 16 (or 1010) to wirelessly transmit one or more signals to the main server 12 via the public network 14. The one or more wireless signals illustratively contain(s) the unique identification (UID) of each in-range wireless signal broadcasting devices 281-28P, and/or 424, and also illustratively contain(s) an identification of the customer's mobile communication device 16 (or 1010)” in ¶ 0111.).
Regarding Claims 3, 10, and 16, Pugh further teaches determining the first identifier is valid comprises comparing the first identifier to a plurality of identifiers stored in a database corresponding to the computing device (See “following step 802, the processor 50 is illustratively operable at step 804 to determine whether the identified customer has any pending orders. In one embodiment, the processor 50 is illustratively operable to execute step 804 by first determining whether the identified customer has any orders that the customer has not already picked up, e.g., by checking the order status, OS, field of each accessed PSD record associated with CUSTID. If the processor 50 determines at step 804 that the customer has at least one order pending that the customer has not already picked up, e.g., if order status field, OS, of at least one record is Incomplete or Complete (but not yet picked up), this indicates that the identified customer has at least one pending order at one of the brick-and-mortar stores 261-26N of the retail enterprise 11” in ¶ 0130.).
Regarding Claims 4, 11, and 17, Pugh does not expressly teach the offer is at least one of a digital coupon, advertisement, QR code, promotion, and discount code.
However, Brownfield teaches the offer is at least one of a digital coupon, advertisement, QR code, promotion, and discount code (See “Checking out at most retailers is a multistep process: A customer scans their loyalty card or enters a phone number, then hands over any coupons and finally inserts a debit card and their PIN number or gives the cashier money. Lisnr can replace every single one of those steps with audio, broadcasting all of that information at once. And unlike competing technologies like Near-Field Communication, it can be done from feet away without having to tap a phone against anything” on page 7.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Pugh and Brownfield to transmit a coupon. The motivation is to ensure any discounts or coupons not previously saved in a loyalty account can be utilized at the time of order/pick-up. The claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 5, 12, and 18, Pugh further teaches when the first identifier is valid, generating, using the computing device, a second confirmation for display on a computing device located within the entity (See “If the processor 50 determines, at step 806, that the item order identified at step 804 is Complete, the process 800 advances to step 820 where the processor 50 is illustratively operable to generate or retrieve from the message generation/management module 552 or other message database one or more messages, e.g., PSD message 1, to be transmitted to the electronic system or device 405 located in or associated with the product/service department which produced the identified item. … The PSD message 1 generated or retrieved from a message database at step 820 by the processor 50 illustratively identifies, in one embodiment, the product/service department 261-26N identified by the PSDID field of the PSD order record. In any case, the message “PSD message 1” illustratively includes information notifying the identified product/service department 26 that the identified customer, i.e., CUSTID, has just entered the store and has a completed order ready for pick up. Upon subsequent transmission of PSD message 1 to the electronic system or device 405 located in or otherwise associated with the identified product/service department 26, one or more attendants or other employee(s) working in the identified product/service department are thereby notified in advance, e.g., from a few seconds to several minutes or more, of the identified customer's arrival at the identified product/service department 26. In some implementations, this advance notification may, for example, provide sufficient time for one or more attendants or other employees of the identified product/service department 26 to perform one or more operations in preparation for the ordered item(s) for pickup” in ¶ 0133 and Fig. 8 wherein the identifier is determined valid at step 804.).
Regarding Claims 6, 13, and 19, Pugh further teaches the mobile device is located within a vehicle (See “In some embodiments which include one or more curb-side delivery service departments 26, the mobile communication devices 16 illustratively operate as described hereinabove with respect to FIGS. 1-9 to wirelessly detect/receive signals broadcast by one or more of the wireless signal broadcasting devices 281-28N, 424 and to communicate with the main server 12, local hub server 22 and/or product/server department 26. Alternatively or additionally, any motor vehicle 1004 used to transport a customer through a drive-through lane 1002, 1002′ may include an on-board communication device 1010, and any such communication device 1010 may be configured to operate as the mobile communication devices 16 described hereinabove to wirelessly detect/receive signals broadcast by one or more of the wireless signal broadcasting devices 281-28N, 44 and to communicate with the main server 12, local hub server 22 and/or product/server department 26” in ¶ 0159.).
Regarding Claims 7 and 20, Pugh further teaches the request is an order for at least one of food, drink, or goods offered for sale by the entity (See “A system and method for processing items ordered for customer pickup from a brick-and-mortar store of a retail enterprise” in the abstract.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688